DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11, 102,643 (hereinafter Patent ‘643). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

Regarding claim 1 of the instant application (hereinafter IA), claim 1 of IA is substantially similar to claim 1 of Patent ‘643, with their differences attributed to claim 1 of Patent ‘643 comprising claimed features detailing the configuration of the UE. Claim 1 of the IA omits features from the claim detailing the configuration of the UE.

Regarding claim 2 of the IA, claim 2 of Patent ‘643 is substantially the same with no major differences in recites claimed features.

Regarding claim 3 of the IA, claim 3 of Patent ‘643 is substantially the same with no major differences in recites claimed features.

Regarding claim 4 of the IA, claim 4 of Patent ‘643 is substantially the same with no major differences in recites claimed features.
Regarding claim 5 of the IA, claim 5 of Patent ‘643 is substantially the same with no major differences in recites claimed features.

Regarding claim 6 of the IA, claim 6 of Patent ‘643 is substantially the same with no major differences in recites claimed features.

Regarding claim 7 of the IA, claim 7 of Patent ‘643 is substantially the same with no major differences in recites claimed features.

Regarding claim 8 of the IA, claim 8 of Patent ‘643 is substantially the same with no major differences in recites claimed features.

Regarding claim 9 of the instant application (hereinafter IA), claim 9 of IA is substantially similar to claim 9 of Patent ‘643, with their differences attributed to claim 9 of Patent ‘643 comprising claimed features detailing the configuration of the UE via the reception of the configuration information from the base station. Claim 9 of the IA omits features from the claim detailing the reception of the appropriate configuration information needed from the base station of the configuration for the UE.

Regarding claim 10 of the IA, claim 10 of Patent ‘643 is substantially the same with no major differences in recites claimed features other than rephrasing.

Regarding claim 11 of the IA, claim 11 of Patent ‘643 is substantially the same with no major differences in recites claimed features other than rephrasing.

Regarding claim 12 of the IA, claim 12 of Patent ‘643 is substantially the same with no major differences in recites claimed features other than rephrasing.

Regarding claim 13 of the IA, claim 13 of Patent ‘643 is substantially the same with no major differences in recites claimed features other than rephrasing.

Regarding claim 14 of the IA, claim 14 of Patent ‘643 is substantially the same with no major differences in recites claimed features other than rephrasing.

Regarding claim 15 of the IA, claim 15 of Patent ‘643 is substantially the same with no major differences in recites claimed features.

Regarding claim 16 of the IA, claim 16 of Patent ‘643 is substantially the same with no major differences in recites claimed features.

Regarding claim 17 of the instant application (hereinafter IA), claim 17 of IA is substantially similar to claim 17 of Patent ‘643, with their differences attributed to claim 17 of Patent ‘643 comprising claimed features detailing the configuration of the UE via the reception of the configuration information from the base station. Claim 17 of the IA omits features from the claim detailing the reception of the appropriate configuration information needed from the base station of the configuration for the UE.

Regarding claim 18 of the IA, claim 18 of Patent ‘643 is substantially the same with no major differences in recites claimed features other than rephrasing.

Regarding claim 19 of the IA, claim 19 of Patent ‘643 is substantially the same with no major differences in recites claimed features other than rephrasing.

Regarding claim 20 of the IA, claim 20 of Patent ‘643 is substantially the same with no major differences in recites claimed features.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ISLAM et al. US 2018/0324816 (hereinafter ISLAM).

Regarding claim 1, ISLAM teaches a method comprising: 
transmitting, based upon (i) a size of downlink control information (DCI) that is equal to a first value that is not a multiple of a defined value [¶72, ¶199 Transmission of DCI in the second part, shown as the last two symbols of the slot of Fig. 13 comprising both mini-slot control 1702 and pre-emption indication 1704, making the DCI equal to a first value of '2' in this case, that is not a multiple of a defined value of '7' which is the number of symbols in Fig. 13] and 
(ii) a starting position of a field in the DCI that is equal to a second value that is a multiple of the defined value [¶260-¶263 a starting position in a slot of the DCI, shown as the 7th symbol, that is equal to a second value, which is noted as a value of '7', that is a multiple of the defined value, expressed above as '7' which is the number of symbols in Fig. 13], 
a first DCI comprising a first preemption indication to a User Equipment (UE) [¶262 the first DCI (shown as the mini-slot control 1702 and pre-emption indication 1704) comprises a first pre-emption indication 1704 to the UE].

Regarding claim 2, ISLAM teaches the method of claim 1, comprising: generating a configuration based upon the size (ISLAM ¶255-¶258 teaches that the claimed generation of a configuration, which comprises according to ISLAM, a number of symbols and location of the mimi-slot, wherein each has a corresponding size value regarding the mini-slot); and transmitting the configuration to the UE (ISLAM ¶256 According to ISLAM, this information regarding the mini-slot configuration may be transmitted to the UE).

Regarding claim 8, ISLAM teaches the method of claim 1, wherein the size being equal to the first value that is not be a multiple of the defined value  (the size is equal to 2 as described in the rejection of claim 1 above, wherein the value 2 is not a multiple of the defined value of 7) and the starting position being equal to the second value that is a multiple of the defined value (wherein the starting position 7 is a multiple of a defined value 7 (for example 7*1=7, wherein the defined value multiplied by any number is the #number of the starting position), or 7/1=7 (the #number of the starting position divided by any number is the defined value ) ) is associated with compliance with at least one of one or more configurations or one or more standards (is in compliance with the configuration of FIg. 13 wherein the slot comprises 7 symbols and is configured to be pre-empted with an indication at the 7th symbol as taught by ISLAM).

Regarding claim 9, ISLAM teaches a method comprising: 
receiving (on the perspective of the UE, the transmission is received according to ISLAM), based upon 
(i) a size of downlink control information (DCI) that is equal to a first value that is not a multiple of a defined value [¶72, ¶199 Transmission of DCI in the second part, shown as the last two symbols of the slot of Fig. 13 comprising both mini-slot control 1702 and pre-emption indication 1704, making the DCI equal to a first value of '2' in this case, that is not a multiple of a defined value of '7' which is the number of symbols in Fig. 13] and 
(ii) a starting position of a field in the DCI that is equal to a second value that is a multiple of the defined value [¶260-¶263 a starting position in a slot of the DCI, shown as the 7th symbol, that is equal to a second value, which is noted as a value of '7', that is a multiple of the defined value, expressed above as '7' which is the number of symbols in Fig. 13], 
a first DCI comprising a first preemption indication from a base station [¶262 the first DCI (shown as the mini-slot control 1702 and pre-emption indication 1704) comprises a first pre-emption indication 1704 to the UE from a base station].	

Regarding claim 17, ISLAM teaches a communication device, comprising: 
a processor and memory comprising processor-executable instructions that when executed by the processor cause performance of operations [ISLAM, Fig. 3, ¶115 and ¶118-¶119], the operations comprising: 
receiving (on the perspective of the UE, the transmission is received according to ISLAM), based upon 
(i) a size of downlink control information (DCI) that is equal to a first value that is not a multiple of a defined value [¶72, ¶199 Transmission of DCI in the second part, shown as the last two symbols of the slot of Fig. 13 comprising both mini-slot control 1702 and pre-emption indication 1704, making the DCI equal to a first value of '2' in this case, that is not a multiple of a defined value of '7' which is the number of symbols in Fig. 13] and 
(ii) a starting position of a field in the DCI that is equal to a second value that is a multiple of the defined value [¶260-¶263 a starting position in a slot of the DCI, shown as the 7th symbol, that is equal to a second value, which is noted as a value of '7', that is a multiple of the defined value, expressed above as '7' which is the number of symbols in Fig. 13], a first DCI comprising a first preemption indication from a base station [¶262 the first DCI (shown as the mini-slot control 1702 and pre-emption indication 1704) comprises a first pre-emption indication 1704 to the UE from a base station].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 10, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ISLAM as applied to claims 1, 9 and 17 respectively above, and further in view of ISLAM US 2019/0052432 (hereinafter ISLAM2).

Regarding claim 3, ISLAM teaches the method of claim 1, it also illustratively teaches wherein there is payload size associated with the DCI in a DL pre-emption information element [ISLAM, Fig. 13 (see the rationale applied in the rejection of claim 1 above)], but it does not teach wherein the size corresponds to a dci PayloadSize parameter in a DownlinkPreemption information element.
However, ISLAM2 teaches wherein the size corresponds to a dci PayloadSize parameter in a DownlinkPreemption information element. (The Size of the DCI corresponds to a parameter of the DCI payload size for the pre-emption indication the UE is monitoring on the downlink [ISLAM2, ¶96 and also see ¶79])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of ISLAM, indicating a DCI DL pre-emption indication having an associated size, with the teachings of ISLAM2 indicating that the size corresponds to a DCI payload size parameter. The resulting benefit of the combination would have been the ability to explicitly indicate to the UE information for the enhancement of synchronization of the pre-emption monitoring region.

Regarding claim 10, ISLAM teaches the method of claim 9, comprising: receiving a DCI having a configuration indicative a size as indicated in the Figure 13 [ISLAM, Fig. 13] which shows the size of the DCI region, but it does not teach responsive to receiving a configuration indicative of the size of the DCI, not performing one or more operations associated with reconfiguration failure.
However, ISLAM2 teaches responsive to receiving a configuration indicative of the size of the DCI, not performing one or more operations associated with reconfiguration failure (by teaching when the configuration indicative of the size of the DCI (or GC DCI) is received, the configuration is adhered to by the UE for dynamically monitoring the DCIs is scheduled, which means that reconfiguration failure has not occurred nor are any associated steps performed with such a failure [ISLAM2 ¶79 and ¶96-¶97]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of ISLAM, indicating a DCI DL pre-emption indication having an associated size, with the teachings of ISLAM2 indicating that the size corresponds to a DCI payload size parameter and based thereon no performing a failure operation. The resulting benefit of the combination would have been the ability to explicitly indicate to the UE information for the enhancement of synchronization of the pre-emption monitoring region.

Regarding claims 12, ISLAM teaches The method of claim 9, comprising: receiving a starting position of a DCI as illustrated in Figure 13 [ISLAM, Fig. 13], but it does not teach receiving, from the base station, a configuration indicative of the starting position of the field in the DCI, wherein the starting position is equal to a third value that is not a multiple of the defined value: and not receiving, based upon the configuration, a second DCI comprising a second preemption indication from the base station.
However, ISLAM2 teaches receiving, from the base station, a configuration indicative of the starting position of the field in the DCI, wherein the starting position is equal to a third value that is not a multiple of the defined value: and not receiving, based upon the configuration, a second DCI comprising a second preemption indication from the base station. (ISLAM2 ¶80 discloses how a configuration is generated and sent to the UE and used for configuring the UE with a DCI information which includes configuring the starting position of the DCI, which is expressed as the starting symbol index in ¶82 of Park. This configuring of the UE is not disclosed by Park as being a multiple of any defined values and additionally the UE may be configured to perform a skip as disclosed in ¶111-¶112 of ISLAM2, wherein the skip configures the UE to not receive a second DCI comprising a second pre-emption indication from the base station/eNB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of ISLAM, indicating a DCI DL pre-emption indication having an associated size and starting position, with the teachings of ISLAM2 indicating that the starting position corresponds to a DCI field and based thereon no performing a failure operation. The resulting benefit of the combination would have been the ability to explicitly indicate to the UE information for the enhancement of synchronization of the pre-emption monitoring region.

Regarding claim 18, ISLAM, in view of ISLAM2 teaches the communication device of claim 17, further comprising: receiving, from the base station. a configuration indicative of the starting position of the field in the DCI, wherein the starting position is equal to a third value that is not a multiple of the defined value; and not receiving, based upon the configuration, a second DCI comprising a second preemption indication from the base station. (See the rejection and motivation to combine of claim 12)

Claims 4, 5, 11, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ISLAM as applied to claims 1, 9 and 17 respectively above, and further in view of PARK 2018/0279326 (hereinafter PARK).

Regarding claim 4, ISLAM teaches the method of claim 1, wherein the DCI is shown to have a starting position in figure 13, but it does not teach wherein the configuring the UE with the starting position of the field in the DCI comprises: generating a configuration based upon the starting position; and transmitting the configuration to the UE. 
However, Park wherein the configuring the UE with the starting position of the field in the DCI comprises: generating a configuration based upon the starting position; and transmitting the configuration to the UE (Park ¶80 discloses how a configuration is generated and sent to the UE for configuring the UE with a DCI information which includes configuring the starting position of the DCI, which is expressed as the starting symbol index in ¶82 of Park.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of ISLAM, indicating a DCI having a starting position, with the teachings of PARK indicating that the starting position is used to generate a configuration that is transmitted to the UE. The resulting benefit of the combination would have been the ability to explicitly indicate to the UE information for the enhancement of synchronization of the pre-emption monitoring region.

Regarding claim 5, ISLAM teaches the method of claim 1, wherein the starting position corresponding to the DCI is shown in the illustration of Figure 13 depicting the starting symbol [ISLAM, Fig. 13], but it does not teach wherein the starting position corresponds to a positionlnDCI parameter in a DownlinkPreemption information element.
However, Park teaches wherein the starting position corresponds to a positionlnDCI parameter in a DownlinkPreemption information element (while the terms are different, Park discloses wherein the starting symbol index, which is interpreted as the claimed starting position, corresponds to a position in DCI as defined in Park ¶82, which is a type of downlink pre-emption indication/information element).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of ISLAM, indicating a DCI having a starting position, with the teachings of PARK indicating that the starting position corresponding to a positionInDCI parameter in a DL pre-emption information element. The resulting benefit of the combination would have been the ability to explicitly indicate to the UE information for the enhancement of synchronization of the pre-emption monitoring region.

Regarding claim 11, ISLAM teaches the method of claim 9, comprising: a DCI having a starting position as is illustrated in the Figure 13 [ISLAM, Fig. 13], but it does not teach responsive to receiving a configuration indicative of the starting position of the field in the DCI, not performing one or more operations associated with reconfiguration failure. 
However, Park teaches responsive to receiving a configuration indicative of the starting position of the field in the DCI, not performing one or more operations associated with reconfiguration failure. (Park ¶80 discloses how a configuration is generated and sent to the UE and used for configuring the UE with a DCI information which includes configuring the starting position of the DCI, which is expressed as the starting symbol index in ¶82 of Park. This configuring of the UE is not an operation associated with reconfiguration failure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of ISLAM, indicating a DCI DL pre-emption indication having an associated starting position, with the teachings of PARK indicating that the starting position corresponds to a DCI field. The resulting benefit of the combination would have been the ability to explicitly indicate to the UE information for the enhancement of synchronization of the pre-emption monitoring region.

Regarding claim 16, ISLAM teaches the method of claim 9, wherein the defined value is equal to a number (Islam teaches wherein the defined value is 7, wherein this is true for a slot as shown in Figure 13, it does not explicitly teach within this figure wherein the defined value of symbols may be higher.), but it does not teach wherein the defined value is equal to the number 14.
However, Park teaches wherein the number is equal to 14 (However, Park teaches wherein the slots may be comprised of a defined value equal to 14 symbols for a 1ms slot, which is double that of the 7 symbols for a 0.5ms slot [Park, ¶49]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of ISLAM, indicating a defined value of 7 symbols for a slot, with the teachings of PARK, indicating that 14 symbols may be the defined value for symbols in a slot. The resulting benefit of the combination would have been the ability to increase the robustness of a system by allowing different groupings of communication time-frequency resources.

Regarding claim 20, ISLAM, in view of PARK teaches the communication device of claim 17, wherein the defined value is equal to 14. (See the rejection and motivation to combine of claim 16)

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ISLAM as applied to claim 1 and 9 above, and further in view of Takeda et al. US 2020/0337038 (hereinafter Takeda).

Regarding claim 6, ISLAM teaches the method of claim 1, comprising a first DCI as shown in Fig. 13 of ISLAM [ISLAM, Fig. 13], but it does not explicitly teach wherein the DCI is associated with DCI format 2_1.
However, Takeda teaches wherein the first DCI is associated with DCI format 2_1 [Takeda, ¶99-¶103].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of ISLAM, indicating a DCI indicating pre-emption, with the teaches of Takeda, indicating that the DCI 2_1 format may be utilized to indicate the resources pre-empted. The resulting benefit would have been the ability to leverage the DCI format 2_1 to notify a group of UEs that PRBs and OFDM symbols where the UE may assume no transmission is intended for the UE so that the pre-emption regions may be identified to improve performance of communication resources.

Regarding claim 14, the combination of ISLAM, in view of Takeda teaches the method of claim 9, wherein the first DCI is associated with DCI format 2_1 (See the rationale and motivation to combine as applied to the rejection of claim 6).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ISLAM as applied to claim 1 above, and further in view of Agiwal et al. US 2018/0035332 (hereinafter Agiwal).

Regarding claim 7, ISLAM teaches the method of claim 1, wherein there is a size is a unit of bit in terms of indicating a time-frequency region of pre-emption [ISLAM, Fig. 13 (See corresponding symbol locations)], but it does not teach the at least one of the size is in a unit of bit or the starting position corresponds to a bit position. 
However, Agiwal teaches at least one of the size is in a unit of bit or the starting position corresponds to a bit position. [Agiwal, ¶114].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of ISLAM, indicating a size is a unit of bit, with the teachings of Agiwal indicating that at least one of the size is in a unit of bit or the starting position corresponds to a bit position. The resulting benefit of the combination would have been the ability to explicitly indicate to the UE information for the enhancement of synchronization of the pre-emption monitoring region using minimal units of communication.

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ISLAM, in view of ISLAM2 as applied to claims 12 and 18 above, and further in view of Agiwal et al. US 2018/0035332 (hereinafter Agiwal).

Regarding claim 13, ISLAM, in view of ISLAM2 teaches the method of claim 12, comprising: receiving the configuration (ISLAM ¶255-¶258 teaches that the claimed a configuration, which comprises according to ISLAM, a number of symbols and location of the mini-slot), but it does not teach responsive to receiving the configuration, performing one or more operations associated with reconfiguration failure. 
However, AGIWAL teaches responsive to receiving the configuration, performing one or more operations associated with reconfiguration failure.  (AGIWAL teaches wherein when the UE fails to decode the downlink transmission (interpreted as a reconfiguration failure), an additional decoding after receiving the pre-emption indication may be performed in response to the prior decoding failure, which is interpreted as a performed operation associated with the reconfiguration failure. [AGIWAL, ¶118])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of ISLAM, in view of ISLAM2, indicating a configuration information, with the teachings of AGIWAL, indicating that responsive to the configuration information, operations are performed associated with reconfiguration failure. The resulting benefit of the combination would have been the ability to create a more robust system for handling miscommunications in the event of communication failures.

Regarding claim 19, ISLAM, in view of ISLAM2 and AGIWAL teaches the communication device of claim 18, further comprising: responsive to receiving the configuration, performing one or more operations associated with reconfiguration failure. (See the rejection and motivation to combine of claim 13.)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over ISLAM, in view of ISLAM2 as applied to claim 9 above, and further in view of MIAO US 2020/0351887 (hereinafter MIAO).

Regarding claim 15, ISLAM teaches the method of claim 9, wherein the size is a value as it is represented in the illustration of Figure 13 and comprises a number of symbols for the DCI, but it does not teach wherein the first value of the size is equal to an integer between 0 and a maximum size value
However, MIAO teaches wherein the first value of the size is equal to an integer between 0 and a maximum size value [MIAO, ¶63 the starting [starting position is any value and lasts up to a fixed value to indicate the size according to ALT3 of Fig. 8 of MIAO].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of ISLAM, indicating a DCI DL pre-emption indication having an associated size and starting position, with the teachings of MIAO, indicating that size has a first value equal to an integer between 0 and a maximum number. The resulting benefit of the combination would have been the ability to explicitly indicate to the UE attribute information for the enhancement of synchronization of the pre-emption monitoring region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/               Primary Examiner, Art Unit 2467